DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 February 2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 20, the claim recites the limitation “and optionally no more than about 25 μs” which renders the claim indefinite because it is unclear whether the recitation of “optionally” actively requires the limitation that follows it or not. For purposes of examination, the recitation of “and optionally” in claim 20 will be treated as “or” instead.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 5-19 are rejected under 35 U.S.C. 103 as being unpatentable over Atwell (US 2017/0333114) in view of Eggers et al. (US 5683366) (“Eggers”) and in further view of Iida et al. (US 2009/0301860) (“Iida”) and Woloszko et al. (US 2001/0025177) (“Woloszko”).
Regarding claim 1, Atwell teaches a system for incising tissue (see Figs. 1-5), comprising: an elongate electrode (see electrode 9, Figs. 1-2), the elongate electrode configured to flex (see flexible central portion 15; [0031], Fig. 2) and generate plasma to incise the tissue (electrode 9 is considered capable of generating plasma as it is configured to receive electrosurgical energy in [0032] and otherwise meets the structural elements of the claim); an electrical energy source operatively coupled to the elongate electrode and configured to provide electrical energy to the electrode (see “connection means for connecting the tissue treatment element to a source of electrosurgical energy”, [0004]); and a tensioning element operatively coupled to the elongate electrode (see pivot pins 13 and 14 with linkages 11 and 12, Fig. 2; see also stiffer portions 16 & 17 adjacent each arm; [0031], Fig. 2), the tensioning element configured to provide tension to the elongate electrode to allow the elongate electrode to flex in response to the elongate electrode engaging the tissue and generating the plasma (see “separation of the distal ends of the arms 4 causes the wire electrode 9 to be stretched”, “flexible central portion 15”; [0030]-[0031], Figs. 1 and 2). However, Atwell fails to reasonably teach the tensioning element as a spring tensioning element, wherein the electrical energy source is operatively coupled to the elongate electrode in a parallel configuration, and the electrical energy source configured to provide electrical energy to the electrode to generate a plasma.
Eggers teaches an electrosurgical device (see Figs. 15-16) comprising an energy source (see power supply 28, Fig. 1) configured to supply electrical energy to an electrode for the purpose of generating plasma to vaporize tissue (see col. 11, lines 39-54) to vaporize tissue (see col. 12, lines 12-16) for the purpose of ablation and cutting of body structures (see col. 3, lines 49-53). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the energy source as taught by Atwell to be configured to provide electrical energy to generate plasma and provide for the plasma generation associated functionality recited in the claim in light of Eggers, the motivation being to provide the additional benefit of ablation of tissue of a thin layer of tissue while limiting the amount of heat transfer to surrounding tissue (see Eggers col. 12, lines 22-32). However, Atwell in view of Eggers fails to reasonably teach the tensioning element as a spring tensioning element or wherein the electrical energy source is operatively coupled to the elongate electrode in a parallel configuration.
Iida teaches an electrode assembly for generating a low temperature plasma (see [0110], Fig. 3) comprising tensioning springs (see springs 15, Fig. 3) coupled on either side of a middle elongate electrode (see electrode 17, Fig. 3). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the tensioning element as taught by Atwell in view of Eggers to have included spring elements attached to either side of the central electrode in light of Iida, the motivation being to maintain the flexible central electrode in a parallel orientation to its attachment points during use through additional tension (see Iida [0105]) and thereby ensure uniform discharge of current along the parallel direction of the electrode by preventing bunching of the flexing electrode during flexure (see Iida [0104]). However, Atwell in view of Eggers and Iida fails to teach wherein the electrical energy source is operatively coupled to the elongate electrode in a parallel configuration.
Woloszko teaches an electrosurgical system (see Figs. 24A-24B) comprising an electrical energy source (see power supply 28, Figs. 24A-24B), wherein the electrical energy source is operatively coupled to an elongate electrode (see elongate electrode 560/562; [0122], Figs. 24A-24B) in a parallel configuration (see elongate electrode 560/562 connected in parallel with power supply 28 via a common node in Fig. 24A). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the elongate electrode as taught by Atwell in view of Eggers and Iida to be operatively coupled to the electrical energy source in a parallel configuration in light of Woloszko, the motivation being to allow electrical current to flow independently between portions of the electrode that is in contact with tissue and/or electrically conductive fluid and a return electrode to form a bipolar arrangement (see Woloszko [0083] and [0122]).
Regarding claim 2, Atwell in view of Eggers, Iida, and Woloszko further teaches a plurality of arms operatively coupled to the elongate electrode and the spring tensioning element (see Atwell: first and second arms 4 as shown in Figs. 1 and 2, see also [0030]-[0031]).
Regarding claim 3, Atwell further teaches wherein the elongate electrode is unsupported between at least two of the plurality of arms (as shown in Fig. 2).
Regarding claim 5, Atwell in view of Eggers, Iida, and Woloszko further teaches a support structure operatively coupled to the plurality of arms and the spring tensioning element (see Atwell: elongate shaft 2 coupled to the electrode and tensioning element as defined above, Figs. 1-3), wherein the support structure is configured to advance the plurality of arms and the tensioning element in order to advance the elongate electrode into the tissue to incise the tissue (the shaft of Atwell is considered capable of this functionality by virtue of its construction and the use of the device described in [0032]-[0032]). 
Regarding claim 6, Atwell in view of Eggers, Iida, and Woloszko further teaches wherein an incisional portion of the elongate electrode is suspended between the plurality of arms and spring tensioning element (see Atwell: relatively flexible central portion 15, Fig. 2) and wherein a gap extends between the plurality of arms (see Atwell: distance between arms 4 as shown in Fig. 4).
Regarding claim 7, Atwell further teaches wherein the gap extends between the incisional portion of the elongate electrode, the plurality of arms, and the support structure (see open space between these structures as shown in Fig. 2).
Regarding claim 8, Atwell further teaches wherein the gap is sized to receive incised tissue along an incision formed with the elongate electrode (as shown in Fig. 3).
Regarding claim 9, Atwell further teaches wherein the support structure is operatively coupled to one or more actuators to move the elongate electrode in one or more directions (see actuator and push rod 10; [0030]-[0031], Figs. 1 and 2; see also rotatable mountings 18; [0034]).
Regarding claim 10, Atwell further teaches wherein the one or more actuators is configured to move the elongate electrode with a variable velocity (the actuators as cited above are considered capable of being operated in different velocities by virtue of their mechanical construction, especially when used concurrently vs individually).
Regarding claim 11, Atwell in view of Eggers, Iida, and Woloszko further teaches wherein the spring tensioning element is selected from a group consisting of: spring (see Iida: springs 15, Fig. 3), and a hinge (see Atwell: hinging of linkages 11 and 12 about pivots 13 and 14; [0030], Figs. 1-2).
Regarding claim 12, Atwell in view of Eggers, Iida, and Woloszko further teaches wherein the elongate electrode comprises a first portion of an elongate filament (see Atwell: flexible central portion 15, Fig. 2) and wherein the tensioning element comprises a second portion of the elongate filament shaped to tension the elongate electrode (see Iida: springs 15 being shaped as coils to provide tension, Fig. 3).
Regarding claim 13, Atwell teaches similar limitations as discussed above in the rejection of claim 5.
Regarding claim 14, Atwell further teaches wherein the elongate electrode is configured to sequentially contact a plurality of locations of the tissue to generate the incision (see “translated across the tissue surface”, [0032]).
Regarding claims 15 and 16, Atwell in view of Eggers, Iida, and Woloszko further teaches wherein the plurality of locations comprises a plurality of discontiguous locations (the elongate electrode as taught by Atwell is considered capable of this functionality since the electrode could be used for incisions at a plurality of discontiguous locations within the treatment area as desired) and vaporize tissue in contact with the electrode at each of the plurality of discontiguous locations (see “vaporize tissue” as cited in Eggers col. 12, lines 12-16 above).
Regarding claim 17, Atwell in view of Eggers, Iida, and Woloszko further teaches wherein the elongate electrode is configured to generate a plurality of flashes of light energy (see Eggers: col. 11, line 64-col. 12, line 3) at a plurality of locations while the elongate electrode incises the tissue (see Atwell: “translated across the tissue surface”, [0032]).
Regarding claim 18, Eggers further teaches wherein the plurality of flashes of light energy comprise visible light energy comprising a wavelength within a range from about 400 nm to about 750 nm (see Eggers: “588-590 nanometers”, col. 12, line 3).
Regarding claim 19, Atwell in view of Eggers, Iida, and Woloszko fails to specifically teach wherein each of the plurality of flashes of light energy comprise a maximum distance across no more than about 1 mm. However, Eggers further teaches maintaining the distance between the electrodes of the probe and the tissue during ablation to be a small distance of about 0.05 to 0.5 mm (see Eggers: col. 16, lines 37-52). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the distance between the electrode and the tissue of Atwell to be no more than about 1 mm (or 0.05 to 0.5 mm) in light Eggers, the motivation being to allow for continual supply of electrically conducting liquid into the interface between the electrode and the tissue to maintain a thin vapor layer at the interface (see Eggers: col. 16, lines 39-45). As a result of the modification, the maximum distance of the flashes of light traveled between the electrode and tissue would be no more than about 1 mm as claimed.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Atwell in view of Eggers, Iida, Woloszko, and in further view of Johnson et al. (US 2019/0328377) (“Johnson”).
Regarding claim 4, Atwell in view of Eggers, Iida, and Woloszko teaches the limitations of claim 2 as discussed above, however Atwell in view of Eggers, Iida, and Woloszko fails to teach wherein the elongate electrode is configured to vibrate transversely to an elongate axis of the elongate electrode.
Johnson teaches an electrosurgical device (see Fig. 32, left configuration) comprising active electrode wires (see 3208, Fig. 32, left configuration; [0343]) that are configured to vibrate transversely to an elongate axis of the electrodes (see “vibrates perpendicularly”, [0344]). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the elongate electrode as taught by Atwell in view of Eggers, Iida, and Woloszko to be configured to vibrate transversely to an elongate axis of the elongate electrode in light of Johnson, the motivation being to speed the wire’s progress through tissue in the direction of travel (see Johnson [0201]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Atwell in view of Eggers, Iida, Woloszko, and in further view of Palanker et al. (US 2008/0039832) (“Palanker”).
Regarding claim 20, Atwell in view of Eggers, Iida, and Woloszko teaches the limitations of claim 17 as discussed above, however Atwell in view of Eggers, Iida, and Woloszko fails to teach wherein the plurality of flashes is generated within a time interval of no more than about 250 μs and optionally no more than about 25 μs.
Palanker teaches a device for plasma-mediated thermo-electrical ablation (see Abstract) comprising generating pulses including minipulses having a duration in the range between 10 ns and 100 μs and preferably between 0.2 and 5 μs (see [0067]). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have optimized the time interval of the pulses of energy Atwell in view of Eggers, Iida, and Woloszko (as thus the cumulative time interval taken up by the flashes of light energy since they are functionally tied to the electrical pulses) to be no more than about 250 μs and optionally no more than about 25 μs in light of the prior art conditions suggested by Palanker to permit spark discharges but prevent arc discharges (see Palanker [0067]) and further since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. See MPEP 2144.05.
Response to Arguments
Applicant’s arguments filed 18 February 2022 with respect to the rejected claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607.  The examiner can normally be reached on M-F 9:00 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.W.C./Examiner, Art Unit 3794   

/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794